Hyman, C. J.
On the 4th day of January, 1858, the defendant gave to W. & D. XTrquhart six notes of hand, payable to his own order, and by him endorsed in blank.
He also gave a mortgage on certain property to secure the payment of the notes, and agreed, in tho act of mortgage, that should it become no cessary to institute legal proceedings, for the recovery of the amount of the notes or any part thereof, he would pay the attorney’s fee, who might be employed for that purpose by any holder of the notes.
Plaintiff became tho owner of two notes, and brought suit against defendant, asking judgment for the amount of the notes, the interest theroon, and the fees of tho attorney employed by plaintiff to institute tho suit to recover the amount of the notes and interest.
Plaintiff also asked that the mortgage bo recognized, and declared executory in its favor.
Tho District Judge rendered judgment a3 asked for, and defendant has appealed.
On tho trial of tho case in the District Court, the plaintiff adduced as evidence to sustain his claim, the notes with their endorsement, and the act of mortgage.
This evidence entitled plaintiff to the judgment asked for. No evidence was introduced by the defendant.
Lei the judgment of tho District Court be affirmed, the appellant to pay costs of appeal.